 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 464, Amalgamated Meat Cutters & Food StoreEmployees Union, AFL-CIO (Supermarkets Gen-eral Corporation t/a Pathmark) and Edward A.Salge, Sr. Case 22-CB-3096July) 20, 1978SUPPLEMENTAL DECISION AND) ORDERBY CHAIRMAN FANNING AND MEMBERS PLNI-.I.()AND TRt ES)AI FOn April 11, 1978, Administrative Law JudgeRobert Cohn issued the attached Supplemental Deci-sion in this proceeding.' Thereafter, Respondent filedexceptions and a supporting brief, the General Coun-sel filed a brief in answer to Respondent's excep-tions, cross-exceptions, and a memorandum in sup-port thereof: and Respondent filed an answeringmemorandum to the General Counsel's cross-excep-tions.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and briefs and has decided to affirm the rulings,findings,3and conclusions of the Administrative LawJudge and to adopt his recommended Order, as mod-ified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-The Board's original decision is reported at 227 Ni.RB 702 (1977)2 Respondent's request for "special lease." under Sec 10246 (g) of theBoard's Rules and Regulations, to file an answering ellnlorandumn to, theGeneral Counsel's brief in answer to Respondent's exceptirns. is herebsdenied.Respondent has excepted to certain credibility findings made bh\ theAdministrative Law Judge. It is the Board's established policy not to o,el-rule an Administrative I.aw Judge's resolutions w ith respect to credihilitsunless the clear preponderance of all the relevant evidence connvinces us thatthe resolutions are incorrect. Standard Drl f'all Prodllt-s, l( , 9I I.RB544 11950). enfd. 188 F.2d 362 (C.A 3, 1951). We have ca;efullN examincedthe record and find no basis for reversing his findings' The General Counsel excepts to that portion of the Administrative I.awJudge's recommended Order requiring Respondent to deduct "arn tax witlh-holding required by law" from the backpay due the discrimltinatec We findmerit in this exception inasmuch as it is well settled tlhat paymenl of back-pay by a labor organization is not treated as wages paid by or on behalf oifan employer. International PhotographerN o{ the troiion Picture Indulstri,iLocal 659 of the International Allianme if Theatriical Stagi I nmpia, ee.* andMoving Picture Machine Operators of i the United Statlls and ( arilda ( S POTV of California. Inc, Y .4 Produltions, Inc.), 216 Ni RB 633. fIn. 2 (197.International Brotherhoodof Teamsters, (Chaulffeur.s, 4 iriehousemen & itelpleof America, Local 249, A FL ('10 (lxnc.aster Tran.sporiiion (n .1I16 N IRB399, 400 (1956), enfd. 249 F.2d 292 (('A. 3, 1957).lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Local464, Amalgamated Meat Cutter & Food Store Em-ployees Union, AFL-CIO, East Orange, New Jersey.its officers, agents, and representatives, shall take theaction set forth in the said recommended Order, as somodified:Delete the phrase "less an), tax withholding re-quired by Law."SUPPLEMENTAL DECISIONSTATEMENT OF T HE CASEROBERT COHN. Administrative Law Judge: On January 3,1977, the National Labor Relations Board (herein theBoard) issued its Decision and Order finding, inter alia,that Local 464, Amalgamated Meat Cutters and FoodStore Employees Union, AFL-CIO (herein the Respon-dent), violated Section 8(b)(2) of the National Labor Rela-tions Act, as amended (herein the Act), by causing Super-markets General Corporation t/a Pathmark (hereinPathmark) to discriminate against its employee, Edward A.Salge, Sr., the Charging Party.' The Board ordered, interalia. that the Charging Party be made whole by the Re-spondent for any loss he may have suffered because of thediscrimination against him. The parties having been unableto agree on the amount of backpay due the Charging Party,the case is before me on a backpay specification and noticeof hearing issued by the Regional Director for Region 22of the Board, dated September 7, 1977. On September 24,1977, Respondent duly filed its answer to the backpayspecification.A hearing was held before me in Newark, New Jersey,on November 23, 1977. At the hearing, I granted a motionby counsel for the General Counsel that paragraphs 3 and4 of the specification be deemed to be admitted to be trueinasmuch as Respondent's answer to said paragraphs con-tained only a general denial thereof. Such general denialdoes not meet the requirements of Section 102.54 (b) and(c) of the Board's Rules and Regulations, Series 8, asamended.' At the close of the hearing oral argument waswaived: however, helpful posthearing briefs have been re-ceived from counsel for the General Counsel and fromcounsel for the Respondent, which have been carefullyconsidered. Upon the entire record in the case, includingarguments of counsel, I make the following:I lie Boa;rd's decisionl is actuallk dated January 3, 197h. however, this isobiously a typographical ierror since the Administrative Law Judge heldthe original hearing in March and June 1976, and issued his decision onSeptember 9. 1976See, e.g. /it.oRughlin ,.anuactruring ( orporation, 219 NLRB 920, 922(1975)237 NLRB No. 316 LOCAL 464. MEAT CUTTERSFINDINGS AND CONCI t SIONSI STATEMENT OF THIE ISSL FIn view of the admissions made by Respondent in itsanswer to the backpay specification, coupled with the rul-ing at the hearing set forth above, only one issue remainsfor resolution: to wit, the terminal date of the backpayperiod. That is to say, through admissions in the pleadingsand my rulings of the aforesaid, it is determined that thecommencement of the backpay period is May 19, 1975.and that the measure of the gross earnings of the ChargingParty during the backpay period is the actual quarterlyearnings received by one Hampton Terry, the emploseewho was recalled to work in place of Salge. There being noissue raised as to the interim earnings of Salge, the onlyissue remaining is whether the terminal date is Fcbruar, 9,1977, as averred by the General Counsel, or June 13. 1975.as contended by the Respondent. The General Counsel'sclaim is based upon a letter dated February 4, 1977. inwhich the Respondent notified Pathmark that it had noobjection to the recall of the Charging Part. The Respon-dent's claim is based upon the date in which the ChargingParty "commenced the employment with Acme Supermar-kets having no intention to return to his job with Path-mark." 311 THE FACTS AND CON CL DING FINDINGSThe terminal date of the backpay period is placed inissue by the following paragraph in Respondent's answerto the backpay specification:I. It denies that the backpay period is May 19.1975, to February 9. 1977, and avers that the properbackpay period is May 19, 1975 to June 13, 1975. thelatter being the date Edward A. Salge commenced em-ployment with Acme Supermarket having no intentionto return to his job with Pathmark.It is, of course, well established that the acceptance by adiscriminatee of interim employment is but a legitimateeffort by the discriminatee to mitigate damages and doesnot, without more, constitute an intention by the discrimi-natee not to return to his former employment. However.there is evidence supplied by the Charging Party throughhis testimony at the original hearing in this case to theeffect that he did not desire to return to his job at Path-mark. Such testimony. in its pertinent aspects is set forth,as follows:Q. (By Mr. Krieger) You waited to see whether ornot you were going to be recalled?A. Yes.Q. You didn't intend to do anything about this un-less you saw whether or not you were going to be re-called to the job?A. That's true.Q. Now, this was-strike that. However, in June.within a month, you had taken a job with Acme as ameat cutter, is that correct?3 See G C Exh. I(e)A. Yes.Q. You are still working for them?A. Yes.Q. You, do you still want your job back at Path-mark?A. No. I don't.Q. When did you decide vou didn't want your jobback?A. Well, I guess this June or July when I decided togo back with Acme.Q. (B,' Mr. Krieger) You testified you waited a cou-ple of months to see whether or not you were going tohe called back and not having been called back youdecided you didn't want the job back any more, is thatright?A. Yes.Q. Now. xou left the job MaN 21 and you took an-other job with Acme within a month, is that correct?A. Yes.Q. ApproximatelN three weeks, is that correct?A. June 13th. right. May 9th I got laid off and June13th. if that's three weeks-Q. All right, it's five weeks. You didn't wait twomonths to see whether or not Pathmark was going tocall Nou back?A. Supervision told me we were going to get calledback.Q. (B' Mr. Krieger) But, you had waited from Masto October before going to the Labor Board, you said,is that correct?A. I don't understand.Q. You waited from May until October 1975 beforegoing to the Labor Board?A. Yes. because I was I though I was going to berecalled.Q. You told us--A. I would have taken the job back.Q. Once you got a job with Acme in June you toldmeA. If the_ called me back. I would have left Acme.Q. When did you make your mind up that youwould have gone back to Pathmark?A. A couple of weeks.Q. As of June 21st?A. In July or August. if thOe would halve called me, Iwoldd h atc went back.By the foregoing testimony, Respondent vigorously ar-gues that Salge clearly indicated his decision not to returnto Pathmark after August 1975, so that an offer by Path-mark would have been a futility: therefore, Respondent isrelieved of any backpay obligation on its part subsequentto August 1975.After a careful consideration of all the evidence in thiscase, in the light of applicable legal precedent, I am of theview, and therefore find, that Respondent was not relievedof its backpay obligation after August 1975.17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus the Board has held that: "It is axiomatic that adiscriminatee need not make a choice of employment priorto receiving an unconditional offer of reinstatement [citingcases]." 4 The Board has rejected a Respondent's conten-tion that its backpay liability was tolled because of adiscriminatee's expression of unwillingness to return towork where the discriminatee never received a "genuineoffer to return to work,. " 5 In Dobbs Houses, a Divisionof Squibb Beechnut, Inc., 182 NLRB 675 (1970), a some-what similar factual situation arose to that in the instantcase. There, counsel for the Respondent asked the discri-minatee whether he would "go back to work with DobbsHouses in the same position?" The discriminatee replied,"No, I don't think so." The trial examiner noted that thediscriminatee was "evidently taken by surprise when theRespondent asked if he wanted his job. No offer of rein-statement had previously been made.... The subject ofreturning to work was put to [the discriminateel as a ques-tion, not as an offer." She further noted:Johnson was employed elsewhere at the time, and wasgiven no opportunity to make a considered choicewhether to retain his present employment or return tohis former employment, or, if the latter, to give reason-able notice to his current employer. [Footnote omit-ted.] The question gave no indication to [the discrimi-natee] that the Respondent's policy with respect to hisactivity on behalf of the Union "was in any way altered."[Footnote omitted.] [The discriminatee's] response tothe question did not manifest "an unequivocal resolvenot to accept reinstatement." 222 Lipman Bros., Inc.. supra. See also Arsruta Service, Inc., 127 NL.RB499. where the Board ordered the employer to offer reinstatement toan employee who had "affirmed at the hearing that he did not desireto work for the Respondent Company."Here, as in Dobbs Houses, the discriminatee was em-ployed elsewhere at the time he testified of his subjectivenotions regarding reemployment with Pathmark; no offerof reinstatement had previously been made; no indicationhad been given that Respondent had altered its policies inany way; and the question regarding reemployment came,no doubt, as a complete surprise to Salge so that there wasno time for him to "make a considered choice whether toretain his present employment or return to his former em-ployment. ."Under all circumstances, therefore, I find that Salge'sremarks on the witness stand constituted neither an un-equivocal determination not to return to Pathmark were anoffer of reinstatement made to him, nor a waiver of hisright to such an offer. Accordingly, Respondent was notjustified in concluding from such remarks that its obliga-tions under law were either eradicated, or had been ren-dered futile.The cases cited by Respondent do not require a contraryresult. Thus, in Plumbers & Pipefitters Local Union No. 214(D.L. Bradley Plumbing and Heating Co.),6the Respondent4 Leeding Sales Co., Inc., 155 NLRB 755, 757 (1965).5See Burnup and Sims, Inc., 157 NLRB 366, 368 (1966); see also HatchChevrolet, 136 NLRB 284, 293 (1962).Union had notified the employer and the alleged discrimi-natee at the hearing that it had no objection to thediscriminatee's employment by the Employer. The Boardfound that "An oral statement by a respondent union onthe record at a Board proceeding that it does not object toa discriminatee's reemployment is an adequate substitutefor a written notice if such statement is made in the pres-ence of the employer and the alleged discriminatee." Itsuffices to say that no such factual situation is extant in theinstant proceeding.In Alexander Manufacturing Company,7the facts showthat the Respondent Company wrote letters to discrimina-tees notifying each of them to report for work on a certaindate. One of these discriminatees did not receive his firstletter in time to report at the time directed and made noreply. However, he apparently testified at the hearing thathe categorically "would not have accepted reinstatementon November 24, 1952, had he received the notice to returnto work in sufficient time." 8 Thus, apparently havingknowledge of the offer of reinstatement in November 1952,the discriminatee testified in February 1953 that he wouldnot have accepted same. Thus, the declination was prem-ised upon the existence of a valid offer of reinstatement,unlike the situation in the instant case.Finally, in MiniMax Stores,9the Board found that in acolloquy between the discriminatee and a managementrepresentative, the latter's statement constituted a "clearinvitation to return to work.... In the absence of anyexplanation by [the discriminatee] as to why he subse-quently failed to communicate with the Respondent, it isreasonable to believe that at no time after this conversationwith [the management representative] was [the discrimina-tee] desirous of reemployment with the Respondent. Con-sequently, we find that the Respondent was relieved of anyfurther obligations to offer reinstatement to [the discrimi-natee], and therefore the only affirmative relief to which[the discriminatee] is entitled is backpay from the date ofhis discharge to the date of [the management representa-tive's] invitation to return to work." Here, again, that caseis factually distinguishable inasmuch as it contained a"clear invitation to return to work," unlike the instant pro-ceeding.Based upon all of the foregoing, and the entire record inthis case, I issue the following recommended:ORDER 'Upon the basis of the foregoing findings and conclu-sions, it is ordered that the Respondent, Local 464, Amal-gamated Meat Cutters and Food Store Employees Union,AFL CIO, its officers, agents, and representatives, shallpay Edward A. Salge, Sr., as net backpay, the amount0 131 NLRB 942. 945 (1961)' 110 NLRB 1457 (1954).110 NLRB at 145995 NLRB 129. 130(1951).10 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board-.4heJindings,conclusions, and recommended Order herein shall. as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed vaived for all purposes.18 LOCAL 464. MEAI CUTTERS 19of $5,068.40, with interest thereon to be computed in the NLIRB 651 (1977),'' less an) tax withholding required bymanner prescribed in F. W [W'oolxworthl C(onpanil. 90 law.NLRB 289 (1950). and Florida Steel Corporation. 231Sec. ?enerall[.1,o Phimh,lbrl , Hltl,m, ( , 138 NI.RB 716 (19621.